Exhibit 10.3

Picture 1 [kala20180630ex1034ff662001.jpg]

100 Beaver Street, Suite 201, Waltham, MA 02453  —  Voice 781 996 5252  —  Fax
781 642 0399  —  www.kalarx.com

March 25, 2018

Mr. Eric Trachtenberg

 

Dear Eric:

On behalf of Kala Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
I am pleased to offer you the position of General Counsel and Corporate
Secretary, pursuant to the terms of this letter.

1.          Position.  You will be employed to serve as the Company’s General
Counsel and Corporate Secretary. You shall report to the Company’s Chief
Executive Officer, such member or members of the Board of Directors of the
Company (the “Board”) or such other Company executive as the Board shall
determine from time to time. You are expected to devote your full business time
and your best professional efforts to the performance of your duties and
responsibilities for the Company and to abide by all Company policies and
procedures as in effect from time to time.  You are expected to perform the
duties of your position, together with such other duties as may reasonably be
assigned to you from time to time, on the understanding that all assigned duties
will be generally consistent with your position as General Counsel and Corporate
Secretary.  Moreover, during your employment with the Company, you are expected
to conduct your business activities at all times in accordance with the highest
legal, ethical and professional standards.

2.          Base Salary.  You will be paid on a bi-weekly basis at an annual
base rate of $385,000 subject to tax and other withholdings as required by law,
with salary to be paid in accordance with Company’s standard payroll
practices.  Your base salary will be reviewed annually by the Compensation
Committee of the Board.

3.          Cash Bonus.  You will also be eligible to earn in each calendar year
of your employment a performance-based cash bonus with a target of 40% of your
annual base salary.  Payment of this performance-based bonus shall be based on
written Company and personal objectives and criteria established by the
Board.  The performance-based bonus, if any, will be determined by the Board in
its discretion, and will be paid annually after the first of the year (but in no
event later than March 15), subject to you being employed by the Company on the
date annual bonuses are paid.  Any bonus for the first fiscal year in which your
employment begins shall be prorated, based on the number of days you are
employed by the Company during that fiscal year.

4.          Relocation.  It is expected that you will relocate to the Company’s
headquarters in the Greater Boston, Massachusetts area no later than September
1, 2018.  In support of this relocation, the Company will pay or reimburse you
for reasonably incurred and documented relocation expenses, up to an amount to
be reasonably determined by the Company after consultation with you and a
third-party relocation partner company.  The Company shall report all Relocation
Expenses to the Internal Revenue Service, and you will be required to pay taxes
on the Relocation Expenses to the extent required by applicable law. If within
one year after your commencement of employment with the Company you voluntarily
terminate employment with the Company for any reason or the Company terminates
your employment for Cause (as defined below), you agree







--------------------------------------------------------------------------------

 



to repay all Relocation Expenses to the Company.  Such repayment will be
deducted from any amounts due to you from the Company, including without
limitation any salary, commissions, bonuses, vacation or other paid leave,
severance or separation pay, and expense reimbursements, subject to applicable
law.  If such deduction does not fully satisfy the amount of Relocation Expenses
required to be repaid to the Company, you agree to repay the remaining unpaid
balance of the Relocation Expenses to the Company within thirty (30) days of the
termination of your employment.

5.          Benefits.  You may participate in any and all benefit programs that
the Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs.  The benefit programs made available by the
Company, and the rules, terms and conditions for participation in such programs,
may be changed by the Company at any time without advance notice.  Additionally,
the Company will reimburse you for all actual, necessary and reasonable expenses
you incur in the course of the Company’s business, subject to the Company’s
expense policy as in effect from time to time and the terms of Exhibit A,
attached hereto.  Finally, the Company shall reimburse you (not later than sixty
(60) days following your date of employment) for legal fees that you incurred in
connection with the review and negotiation of this Agreement, in an amount not
to exceed $2,000.

6.          Vacation.  You are eligible for a maximum of four weeks of vacation
per calendar year commencing on your date of employment.  The number of vacation
days for which you are eligible shall accrue at the rate of 1.66 days per month
that you are employed during such calendar year.  Any unused vacation will be
treated upon termination of your employment in accordance with the Company’s
annual vacation accrual policy.

7.          Equity Compensation.

(a)         At the first Board meeting following your start date, currently
scheduled for April 10th, you will be granted an option to purchase 150,000
shares of the Company’s Common Stock at a price per share equal to the fair
market value per share of the Common Stock on the date of grant, as determined
by the Board.  Twenty-five (25%) of the shares subject to the option shall vest
twelve (12) months after your first date of employment subject to your
continuing employment with the Company, and, except as provided in Section 7(b)
and 7(c), no shares shall vest before such date. The remaining shares shall vest
monthly over the following thirty-six (36) months in equal monthly amounts
subject to your continuing employment with the Company.  This option grant shall
be subject to the terms and conditions of the Company’s equity incentive plan,
and your actual stock option agreement, including vesting requirements. No right
to any stock is earned or accrued until such time that vesting occurs, nor does
the grant confer any right to continue vesting or employment.

(b)         Subject to Section 7(c) and 8(c) hereof, if the Company terminates
your employment without Cause (as defined below) or you voluntarily terminate
your employment for Good Reason (as defined below), then the options and any
other equity awards granted to you by the Company, at any time, that vest based
solely on your continued service with the Company will immediately vest as to
the portion of the applicable award that would have vested if your employment
with the Company had continued for twelve (12) months following such
termination. The period for exercising any options so accelerated shall be as
set forth in the applicable stock option plan, certificate or agreement.

(c)         Subject to Section 8(c) hereof, if the Company, or its successor,
terminates your employment without Cause or you voluntarily terminate your
employment for Good Reason within twelve (12) months following a Change of
Control (as defined below), then one hundred percent (100%) of the options and







--------------------------------------------------------------------------------

 



any other equity awards granted to you by the Company, at any time, that vest
based solely on your continued service with the Company and that are not then
vested, and which have not been exercised, cancelled or forfeited, shall become
vested and, if applicable, exercisable in full as of the date of such
termination.  The period for exercising any options so accelerated shall be as
set forth in the applicable stock option plan, certificate or agreement.

(d)         For purposes of this letter agreement, a “Change of Control” shall
mean: (i) a merger or consolidation in which (A) the Company is a constituent
party or (B) a subsidiary of the Company is a constituent party, and the Company
issues shares of its capital stock pursuant to such merger or consolidation,
except in the case of either clause (A) or (B) any such merger or consolidation
involving the Company or a subsidiary of the Company in which the beneficial
owners of the shares of capital stock of the Company outstanding immediately
prior to such merger or consolidation continue beneficially to own, immediately
following such merger or consolidation, at least a majority by voting power of
the capital stock of (x) the surviving or resulting corporation or (y) if the
surviving or resulting corporation is a wholly owned subsidiary of another
corporation immediately following such merger or consolidation, the parent
corporation of such surviving or resulting corporation; (ii) the sale, lease,
transfer, exclusive license or other disposition, in a single transaction or
series of related transactions, by the Company or a Company subsidiary of all or
substantially all the assets of the Company and the Company subsidiaries taken
as a whole (except in connection with a merger or consolidation not constituting
a Change of Control under clause (i) or where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Company subsidiary);
or (iii) the sale or transfer, in a single transaction or series of related
transactions, by the stockholders of the Company of more than 50% by voting
power of the then-outstanding capital stock of the Company to any person or
entity or group of affiliated persons or entities.

(e)         For purposes of this letter agreement, “Good Reason” shall mean: (1)
a material reduction in annual base salary, other than such a reduction that is
proportionate to a reduction in salary of all executives of the Company
generally; (2) a material breach by the Company of this letter agreement; (3)
the relocation of your place of employment more than fifty (50) miles from your
then current location without your express written consent; or (4) a material
reduction in your job duties, authority or responsibilities so as to constitute
a de facto demotion (other than a change effected in connection with the
integration of the operations of the Company into the operations of an acquirer
in connection with a Change of Control); provided that none of the foregoing
shall qualify as Good Reason unless, within ninety (90) days of the occurrence
of the event you claim so qualifies, you shall have provided the Board with
written notice specifying in detail the basis for such claim and a reasonable
opportunity to cure the claimed Good Reason and the Company fails to cure such
Good Reason within thirty (30) days of its receipt of your notice; provided
further that no termination for Good Reason shall so qualify unless you shall
terminate your employment at the Company no more than thirty (30) days following
the expiration of the Company’s cure period.

8.          Severance.

(a)         In the event that your employment is terminated by you for Good
Reason or by the Company without Cause, you will receive severance of ten (10)
months of your annual base salary then in effect plus a pro-rated portion of any
bonus attributable to the year of termination payable at the time that active
employees receive their bonus payments for that year but in any event by March
15 of the year following the year of your termination, based on the Company’s
performance against previously established milestones, together with payment for
the cost of up to ten (10) months of COBRA premiums for continued health benefit
coverage.   All payments (other than the pro-rated portion of any bonus) will be
made in a lump sum on the Payment Date (as defined below).  The payments and
benefits provided for in this Section 8(a) shall be subject to Exhibit A
attached hereto.







--------------------------------------------------------------------------------

 



(b)         For purposes of this letter agreement, “Cause” shall mean: (a)
indictment or conviction of, any felony or any other crime involving dishonesty;
(b) participation in any fraud, deliberate and substantial misconduct, breach of
duty of loyalty or breach of fiduciary duty against the Company; (c) intentional
and substantial damage to any property of the Company; (d) serious misconduct by
you that in the good faith and reasonable judgment of the Board demonstrates
gross unfitness to serve as General Counsel and Corporate Secretary  of the
Company; (e) persistent, unsatisfactory job performance that remains uncured for
at least sixty (60) days following written notice detailing the same from the
Company; (f) your failure to secure and maintain work visas or other
documentation sufficient to allow your service to the Company in the manner
contemplated herein; or (g) your breach of any material provision of this letter
agreement or the Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement or any similar agreement to which you are a
party, in either case, which breach (if capable of cure) remains uncured for a
period of thirty (30) days after written notice to you from the
Company.  Termination of your employment for Cause will result in no severance
pay.

(c)         As a condition precedent to the receipt of any severance payments or
the accelerated vesting of any equity awards pursuant to this letter agreement
or pursuant to any equity award agreement, you will be required to execute a
separation agreement and general release of claims in favor of the Company,
substantially similar to the form attached hereto as Exhibit B, and any
revocation period applicable to such release must expire, within sixty (60) days
following your date of termination (the date on which the revocation period
expires, the “Payment Date”).  Notwithstanding the foregoing, if the 60th day
following your date of termination occurs in the calendar year following the
year in which your termination occurs, then the Payment Date shall be no earlier
than January 1 of such subsequent calendar year.

9.          At-Will Employment.  This letter agreement shall not be construed as
an agreement, either expressed or implied, to employ you for any stated term,
and shall in no way alter the Company’s policy of employment at-will, under
which both you and the Company remain free to terminate the employment
relationship, with or without cause, at any time, with or without notice.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at-will” nature of your employment may only be changed by a written agreement
approved by the Board and signed by you and the Company, which expressly states
the intention to modify the at-will nature of your employment.

10.        Arbitration and Equitable Relief.  Should a dispute arise in
connection with this letter agreement or your employment with the Company, the
parties will first submit the dispute to non-binding mediation.  The Company
will pay for the mediation and select the mediator.  Should the dispute remain
unresolved after one day of mediation, the Company and you agree that said
dispute or controversy arising out of, in relation to, or in connection with
this letter agreement or your employment with the Company, or the making,
interpretation, construction, performance or breach of this letter agreement
shall be finally settled by binding arbitration in Massachusetts under the then
current expedited rules of the American Arbitration Association by one (1)
arbitrator mutually selected by the parties or in the event the parties cannot
mutually agree, then appointed in accordance with such rules.  The arbitrator
may grant injunctive or other relief in such dispute or controversy, including
awarding reasonable attorneys’ fees, filing fees and other costs to the
prevailing party.  The decision of the arbitrator, shall be final, conclusive
and binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction.  The parties agree
that, any provision of applicable law notwithstanding, they will not request and
the arbitrator shall have no authority to award, punitive or exemplary damages
against any party. Notwithstanding anything in this Section 10 to the contrary,
claims may be made in any Massachusetts court of competent jurisdiction by you
or the Company for equitable







--------------------------------------------------------------------------------

 



relief to prevent a breach or threatened breach of any confidentiality or
non-competition obligations of the other party

11.        Indemnification.  You shall be entitled to corporate indemnification
and insurance coverages to the same extent provided to other senior officers and
directors of the Company.

12.        Non-Competition, Non-Solicitation, Confidentiality and Assignment of
Inventions Agreement.  As a condition of your employment, you are required to
sign and comply with the Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement in the form attached as Exhibit C.

13.        Miscellaneous.

(a)         You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing (or that purports to
prevent) you from being employed by or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this letter
agreement.

(b)         The Company reserves the right to conduct background investigations
and/or reference checks on all of its potential employees.  Your job offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any. You are required to execute authorizations for
the Company to obtain consumer reports and/or investigative consumer reports and
use them in conducting background checks as a condition to your employment.  The
Company may obtain background reports from time to time during your employment
with the Company, as necessary.

(c)         For purposes of federal immigration law, you will be required to
provide the Company with documentary evidence of your identity and eligibility
for employment in the United States.  Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.

(d)         You represent that you have disclosed to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed.  It
is the Company’s understanding that any such agreements do not prevent you from
performing the duties of your position, and you represent that such is the
case.  You agree not to bring any third party confidential information to the
Company, including that of your former employer, and covenant that in performing
your duties for the Company you will not in any way utilize any such
information.

(e)         As an employee of the Company, you are required to comply with all
Company policies and procedures.  Violations of the Company’s policies may lead
to immediate termination of your employment.  Further, the Company’s premises,
including all workspaces, furniture, documents, and other tangible materials,
and all information technology resources of the Company (including computers,
data and other electronic files, and all internet and email) are subject to
oversight and inspection by the Company at any time.  Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources, or information.

(f)          Notices.  Any notices from one party to the other will be in
writing and will be given by addressing the same to the other at the address set
forth in this letter agreement.  Notices to the Company will be marked “Board of
Directors”.  Notice will be deemed to have been duly given when (a) deposited in
the United States mail with proper postage for first class registered or
certified mail, return receipt requested, (b) sent by any reputable commercial
courier or (c) delivered personally.







--------------------------------------------------------------------------------

 



(g)         Assignment.  All of the terms and provisions of this letter
agreement shall be binding on and inure to the benefit of and be enforceable by
the respective heirs, executors, administrators, legal representatives successor
and assigns of the parties hereto (including, in the case of the Company, any
acquiror), except that your duties and responsibilities under this letter
agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by you.

(h)         Modification; Amendment.  This letter agreement may not be modified
or amended except by a written agreement signed by you and an authorized
representative of the Company.

(i)          Entire Agreement.  This letter agreement contains and constitutes
the entire understanding and agreement between the parties hereto with respect
to the terms of your employment with the Company and supersedes any and all
prior or contemporaneous agreements, discussions and understandings, whether
written or oral, relating to the subject matter of this letter agreement or your
employment with the Company.

(j)          Governing Law.  This letter agreement will be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed therein, without
giving effect to the principles thereof relating to the conflict of laws

(k)         Counterparts.  This letter agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

If you agree with the provisions of this offer, please sign the enclosed
duplicate of this letter agreement in the space provided below and return it
along with your signed Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement to Sandy Lazzari via email at
Sandy.Lazzari@kalarx.com by 5pm on March 28, 2018, with originals to follow.  If
you do not accept this offer by March 28, 2018 this offer will be deemed
withdrawn.

[Signature page follows.]







--------------------------------------------------------------------------------

 



 

 

 

 

Very truly yours,

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Mark Iwicki

 

Name:

Mark Iwicki

 

Title:

Chief Executive Officer and Chairman of the Board of Directors

 

The foregoing correctly sets forth the terms under which I will be employed by
the Company, effective as of April 2, 2018.  I am not relying on any
representations other than those set form above:

 

By:

/s/ Eric Trachtenberg

 

March 29, 2018

Name:

Eric Trachtenberg

 

Date

 

Enclosures (4)

Duplicate Original Letter Agreement

Exhibit A: Payments Subject to Section 409A

Exhibit B: Form of Separation and Release Agreement

Exhibit C: Non-Competition, Non-Solicitation, Confidentiality and Assignment of
Inventions Agreement

 







--------------------------------------------------------------------------------

 



EXHIBIT A

Payments Subject to Section 409A

1.           Subject to this Exhibit A, any severance payments that may be due
under the letter agreement shall begin only upon the date of your “separation
from service” (determined as set forth below) which occurs on or after the
termination of your employment.  The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under the
letter agreement, as applicable:

(a)         It is intended that each installment of the severance payments under
the letter agreement provided under shall be treated as a separate “payment” for
purposes of Section 409A.  Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A.

(b)         If, as of the date of your “separation from service” from the
Company, you are not a “specified employee” (within the meaning of Section
409A), then each installment of the severance payments shall be made on the
dates and terms set forth in the letter agreement.

(c)         If, as of the date of your “separation from service” from the
Company, you are a “specified employee” (within the meaning of Section 409A),
then:

(i)          Each installment of the severance payments due under the letter
agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the letter agreement; and

(ii)         Each installment of the severance payments due under the letter
agreement that is not described in this Exhibit A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-month period following
your “separation from service” from the Company shall not be paid until the date
that is six months and one day after such separation from service (or, if
earlier, your death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.

2.           The determination of whether and when your separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Exhibit A, Section 2, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.







--------------------------------------------------------------------------------

 



3.           All reimbursements and in-kind benefits provided under this letter
agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this letter agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

4.           The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the letter
agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.







--------------------------------------------------------------------------------

 



Exhibit B

Form of Separation and Release Agreement







--------------------------------------------------------------------------------

 



Picture 4 [kala20180630ex1034ff662001.jpg]

100 Beaver Street, Suite 201, Waltham, MA 02453  — Voice 781 996 5252  —  Fax
781 642 0399  —    www.kalarx.com

BY [METHOD OF DELIVERY]

[INSERT DATE]

[INSERT EMPLOYEE NAME]

[INSERT EMPLOYEE ADDRESS]

Dear [INSERT EMPLOYEE NAME]:

The purpose of this letter agreement is to confirm the terms regarding your
separation of employment from Kala Pharmaceuticals, Inc. (the “Company”),
effective [INSERT SEPARATION DATE].  The Company will provide you with the
severance benefits described in Section 2 below if you sign and return this
letter agreement (the “Agreement”) to the Company by [Insert Return Date — At
least 21 days after agreement is received by the employee (but no earlier than
the Separation Date)] and it becomes binding between you and the Company.  By
signing and returning this Agreement and not revoking your acceptance, you will
be entering into a binding agreement with the Company and will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in Section 3.  Therefore, you are advised to
consult with an attorney before signing this Agreement and you have been given
at least twenty-one (21) days to do so.  If you sign this Agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing.  If you do not so revoke, this
Agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day period.

If you choose not to sign and return this Agreement by [Insert Return Date -
Same as Above] or if you timely revoke your acceptance in writing, you shall not
receive any severance benefits from the Company.  You will, however, receive
payment on your Separation Date, as defined below, for your final wages and any
unused vacation time accrued through the Separation Date.  You may also, if
eligible, elect to continue receiving group medical insurance pursuant to the
federal “COBRA” law, 29 U.S.C. § 1161 et seq. Please consult the COBRA materials
to be provided by the Company under separate cover for details regarding these
benefits.  Further, pursuant to the Company’s 2009 Employee, Director and
Consultant Equity Incentive Plan (as amended to date, the “2009 Plan”), you will
have up to 90 days after the Separation Date to exercise any vested stock
options you may have (as provided for by the 2009 Plan) subject to the terms of
the letter agreement between you and the Company dated    (the “2017 Letter
Agreement”).  All unvested stock options will be cancelled on the Separation
Date.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Agreement.







--------------------------------------------------------------------------------

 



1.           Separation Date.  Your effective date of separation from the
Company is [INSERT SEPARATION DATE]1 (the “Separation Date”).  As of the
Separation Date, all salary payments from the Company will cease and any
benefits you had as of the Separation Date under Company-provided benefit plans,
programs, or practices will terminate, except as required by federal or state
law.

--------------------------------------------------------------------------------

1



Please note that, if the Separation Date is after the date of this Agreement,
the Agreement will need to be modified, as certain return dates will change.

2.           Description of Severance Benefits.  If you timely sign and return
this Agreement and do not revoke your acceptance, the Company will provide the
following severance benefits set forth in the 2017 Letter Agreement as amended
from time to time, between you and the Company (the “Severance Benefits”).  You
will not be eligible for, nor shall you have a right to receive, any payments or
benefits from the Company following the Separation Date other than as described
in this Section 2 and the 2017 Letter Agreement.

3.           Representation on Action.  You represent that you have not filed or
reported any complaints, claims or actions against any of the Released Parties
with any state, federal or local agency or court.

4.           Release.  In consideration of the Severance Benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your periods of employment with and/or separations from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of
1990, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., 42
U.S.C. § 12101 et seq., the Genetic Information Nondiscrimination Act of 2008,
42 U.S.C. § 2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601
et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising out of
the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1 et seq.,
the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights
Act, M.G.L. c. 93, § 102 et seq. and M.G.L. c. 214, § 1C, the Massachusetts
Small Necessities Leave Act, M.G.L. c. 149, § 52D, the Massachusetts Equal Pay
Law, M.G.L. c. 149, § 105A et seq., the Massachusetts Maternity Leave Act,
M.G.L. c. 149, § 105D, and the Massachusetts Privacy Act, M.G.L. c. 214, § 1B,
all as amended; all claims arising out of the California Fair Employment and
Housing Act, Cal. Gov’t. Code § 12900 et seq., the California Equal Pay Act,
Cal. Lab. Code § 1197.5 et seq., the California







--------------------------------------------------------------------------------

 



Family Rights Act, Cal. Gov’t. Code § 12945.1 et seq. and § 19702.3, Cal. Lab.
Code § 233 (California’s kin care law), Cal. Code Regs. tit. 2, §§
7291.2—7291.16 (California’s pregnancy leave law), California Unruh Civil Rights
Act, Cal. Civ. Code § 51 et seq., and Cal. Lab. Code §§ 98.6 and 1102.5
(California whistleblower protection laws), all as amended; all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; all federal and state whistleblower claims to the extent
permitted by law; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, and any claim or damage arising out of your
periods of employment with and/or separation from the Company (including a claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above; provided, however, that
nothing in this Agreement prevents you from filing a charge with, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that you
acknowledge that you may not recover any monetary benefits in connection with
any such claim, charge or proceeding and you further waive any rights or claims
to any payment, benefit, attorneys’ fees or other remedial relief in connection
with any such claim, charge or proceeding).

5.           Section 1542 Waiver.  You understand and agree that the claims
released in Section 4 above include not only claims presently known to you, but
also include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the released claims as described in
Section 4.  You understand that you may hereafter discover facts different from
what you now believe to be true, which if known, could have materially affected
this Agreement, but you nevertheless waive any claims or rights based on
different or additional facts.  You knowingly and voluntarily waive any and all
rights or benefits that you may now have, or in the future may have, under the
terms of Section 1542 of the Civil Code of the State of California, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

6.           Post-Separation Obligations.  You acknowledge and reaffirm your
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that you acquired during the course of your
periods of employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition.  You further acknowledge and reaffirm your
obligations under the Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement you previously executed for the benefit of
the Company, which remains in full force and effect.

7.           Non-Disparagement.  You understand and agree that, in consideration
of the Severance Benefits, you shall not make any false, disparaging or
derogatory statements to any person or entity, including, without limitation,
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company, regarding the Company
or any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs or financial condition; provided, however, that
nothing herein shall be construed as preventing you from making truthful
disclosures to any governmental entity or in any litigation or arbitration.







--------------------------------------------------------------------------------

 



8.           Cooperation.  To the extent permitted by law, you agree to
cooperate fully with the Company in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Company, whether before a
state or federal court, any state or federal government agency, or a mediator or
arbitrator.  Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare its claims or defenses, to prepare for trial or discovery or an
administrative hearing or a mediation or arbitration and to act as a witness
when requested by the Company at reasonable times designated by the
Company.  You agree that you will notify the Company promptly in the event that
you are served with a subpoena or in the event that you are asked to provide a
third party with information concerning any actual or potential complaint or
claim against the Company.

9.           Return of Company Property.  You represent and confirm that you
have returned to the Company all Company-owned property in your possession,
custody or control, including, without limitation, all keys, files, documents
and records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, pagers, etc.), Company identification and Company vehicles, and that you
have left intact all electronic Company documents, including, without
limitation, those that you developed or helped to develop during your
employment.  You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including, without limitation, credit
cards, telephone charge cards, cellular phone and/or pager accounts, and
computer accounts.

10.         Business Expenses and Final Compensation.  You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your periods of
employment by the Company, including, without limitation, payment for all wages,
bonuses, equity, commissions and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

11.         Amendment and Waiver.  This Agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This Agreement is binding upon and shall
inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators.  No delay or omission by the Company
in exercising any right under this Agreement shall operate as a waiver of that
or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

12.         Validity.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

13.         Confidentiality.  To the extent permitted by law, you understand and
agree that as a condition of the Severance Benefits herein described, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as







--------------------------------------------------------------------------------

 



confidential by you and your agents and representatives and shall not be
disclosed except to the extent required by federal or state law or as otherwise
agreed to in writing by the Company, provided, however, that nothing herein
shall prevent you from making truthful disclosures to any governmental entity or
in any litigation or arbitration.

14.         Tax Provision.  In connection with the Severance Benefits to be
provided to you pursuant to this Agreement, the Company shall withhold and remit
to the tax authorities the amounts required under applicable law, and you shall
be responsible for all applicable taxes with respect to such Severance Benefits
under applicable law.  You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
Severance Benefits.

15.         Nature of Agreement.  You understand and agree that this Agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

16.         Acknowledgments.  You acknowledge that you have been given at least
twenty-one (21) days to consider this Agreement, and that the Company is hereby
advising you to consult with an attorney of your own choosing prior to signing
this Agreement.  You understand that you may revoke this Agreement for a period
of seven (7) days after you sign this Agreement by notifying me in writing, and
the Agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.  You understand and agree that by entering into
this Agreement, you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were previously entitled.

17.         Voluntary Assent.  You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this Agreement, and that you fully understand the meaning and
intent of this Agreement.  You state and represent that you have had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney.  You further state and represent that you have carefully read this
Agreement, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign your name of your own free act.

18.         Arbitration and Equitable Relief.  Should a dispute arise in
connection with, relating to, or concerning this Agreement, the parties
obligations thereunder, your employment with or your separation from employment
with the Company, the parties will first submit the dispute to non-binding
mediation.  The Company will pay for the mediation and select the
mediator.  Should the dispute remain unresolved after one day of mediation, the
Company and you agree that said dispute or controversy arising out of, in
relation to, or in connection with this Agreement or your employment with the
Company, or the making, interpretation, construction, performance or breach of
this Agreement shall be finally settled by binding arbitration in Massachusetts
under the then current expedited rules of the American Arbitration Association
by one (1) arbitrator mutually selected by the parties or in the event the
parties cannot mutually agree, then appointed in accordance with such
rules.  The arbitrator may grant injunctive or other relief in such dispute or
controversy.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction.  The parties agree
that, any provision of applicable law notwithstanding, they will not request and
the arbitrator shall have no authority to award, punitive or exemplary damages
against any party.  Notwithstanding anything in this Section 18 to







--------------------------------------------------------------------------------

 



the contrary, claims may be made in any Massachusetts court of competent
jurisdiction by you or the Company for equitable relief to prevent a breach or
threatened breach of any provision of this Agreement.  Both you and the Company
expressly waive any right that any party either has or may have to a jury trial
of any dispute arising out of or in any way related to your employment with or
termination from the Company.

19.         Applicable Law.  This Agreement will be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Massachusetts
applicable to contracts made and to be performed therein, without giving effect
to the principles thereof relating to the conflict of laws.

20.         Entire Agreement.  This Agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your Severance Benefits and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements, and commitments
in connection therewith.  Nothing in this Section 20, however, shall modify,
cancel or supersede your obligations set forth in Section 6 above.

[Signature page follows.]







--------------------------------------------------------------------------------

 



If you have any questions about the matters covered in this Agreement, please
call [INSERT NAME AND TELEPHONE NUMBER].

 

 

 

 

Very truly yours,

 

 

 

Kala Pharmaceuticals, Inc.

 

 

 

 

 

By:

 

 

 

[INSERT NAME]

 

 

[INSERT TITLE]

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this Agreement, and I have chosen to
execute this on the date below.  I intend that this Agreement will become a
binding agreement between me and the Company if I do not revoke my acceptance in
seven (7) days.

 

 

 

[INSERT EMPLOYEE NAME]

 

Date

 

To be returned in a timely manner as set forth on the first page of this
Agreement.







--------------------------------------------------------------------------------

 



Exhibit C

NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND

ASSIGNMENT OF INVENTIONS AGREEMENT

--------------------------------------------------------------------------------

KALA PHARMACEUTICALS, INC.

March 25, 2018

Mr. Eric Trachtenberg

1130 Tower Lane East

Penn Valley, PA 19072

Dear Eric:

This letter is to confirm our understanding with respect to (i) your agreement
not to compete with Kala Pharmaceuticals, Inc. or any present or future parent,
subsidiary or affiliate thereof (collectively, the “Company”), (ii) your
agreement not to solicit certain employees, consultants, customers and business
partners of the Company, (iii) your agreement to protect and preserve
information and property which is confidential and proprietary to the Company
and (iv) your agreement with respect to the ownership of inventions, ideas,
copyrights, patents, trademarks or other intellectual property which may be used
in the business of the Company (the terms and conditions agreed to in this
letter are hereinafter referred to as the “Agreement”).

In consideration of and as a condition of the compensation and other benefits of
my employment by the Company, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, we have
agreed as follows:

1.         Prohibited Competition.

(a)        Certain Acknowledgements and Agreements.

(i)         We have discussed, and you recognize and acknowledge, the
competitive and proprietary aspects of the business of the Company.

(ii)        You further recognize and acknowledge the competitive and
proprietary nature of the Company’s business operations.  You acknowledge and
agree that a business will be deemed competitive with the Company if it engages
in a line of business in which it performs or plans to perform any of the
services, or researches, produces, develops, manufactures, licenses, distributes
or sells any products or services, provided or offered by the Company, or if it
performs any other services and/or engages in the production, research,
development,







--------------------------------------------------------------------------------

 



manufacture, license, distribution or sale of any service or product similar to
the Company’s services or products, which services or products were performed,
produced, researched, developed, manufactured, licensed, distributed, sold or
provided, or planned to be performed, produced, researched, developed,
manufactured, licensed, distributed, sold or provided, by the Company during
your employment by the Company, or which services or products were designed to
perform the same function or achieve the same results as any of the foregoing,
whether or not similar, in the Company’s Field of Interest.

(iii)       You understand and acknowledge that the term “Company’s Field of
Interest” means the actual or planned research, production, development,
manufacture, licensing, distribution, sale or use of microparticle and
nanoparticle technologies for delivering pharmaceutical agents, including,
without limitation, microparticles and nanoparticles for use in delivering
therapeutic or prophylactic agents to or through mucus, mucin, or mucosal
barriers or tissues in humans.  You acknowledge and agree that the actual or
planned business of the Company may change over the course of your employment
and that, notwithstanding the foregoing, the term “Company’s Field of Interest”
shall include any and all services, products or technologies performed,
produced, researched, developed, manufactured, licensed, distributed, sold or
provided, or planned to be performed, produced, researched, developed,
manufactured, licensed, distributed, sold or provided, by the Company at any
time during your employment.

(iv)       You further acknowledge that, during the course of your performing
services for the Company, the Company will furnish, disclose or make available
to you Confidential Information (as defined below) related to the Company’s
business and that the Company may provide you with unique and specialized
training.  You also acknowledge that such Confidential Information and such
training have been developed and will be developed by the Company through the
expenditure by the Company of substantial time, effort and money and that all
such Confidential Information and training could be used by you to compete with
the Company.  You also acknowledge that if you become employed or affiliated
with any competitor of the Company in violation of your obligations in this
Agreement, it is inevitable that you would disclose the Confidential Information
to such competitor and would use such Confidential Information, knowingly or
unknowingly, on behalf of such competitor.  Further, in the course of your
employment, you will be introduced to customers and others with important
relationships to the Company.  You acknowledge that any and all “goodwill”
created through such introductions belongs exclusively to the Company,
including, without limitation, any goodwill created as a result of direct or
indirect contacts or relationships between you and any customers of the Company.







--------------------------------------------------------------------------------

 



(v)        For purposes of this Agreement, “Confidential Information” means
confidential, secret and proprietary information and know-how of the Company,
whether in written, oral, electronic or other form, including but not limited
to, information and facts concerning business plans, customers, future
customers, suppliers, licensors, licensees, partners, investors, affiliates or
others, training methods and materials, financial information, sales prospects,
client lists, inventions, or any other scientific, technical or trade secrets of
the Company or of any third party provided to you or the Company under a
condition of confidentiality, provided that Confidential Information will not
include information that is in the public domain other than through any fault or
act by you.  The term “trade secrets,” as used in this Agreement, will be given
its broadest possible interpretation under the law of the Commonwealth of
Massachusetts and will include, without limitation, anything tangible or
intangible or electronically kept or stored, which constitutes, represents,
evidences or records, any secret scientific, technical, merchandising,
production or management information, or any design, process, procedure,
formula, invention, improvement or other confidential or proprietary information
or documents.

(vi)       Notwithstanding the foregoing or anything else contained in this
Agreement, nothing in this Agreement shall be interpreted to (x) restrict your
ability, after you cease to be an employee of the Company, to practice law, in
violation of any applicable rules of professional conduct; or (y) expand the
scope of your duty to maintain privileged or confidential information obtained
in connection with your role as counsel for the Company beyond what is permitted
under applicable rules of professional conduct.

(b)        Non-Competition.  During the period in which you perform services for
or at the request of the Company and for a period of one (1) year following the
termination of your performance of services for or at the request of the Company
for any reason or for no reason you will not, without the prior written consent
of the Company:

(i)         For yourself or on behalf of any other, directly or indirectly,
either as principal, agent, stockholder, employee, consultant, representative,
owner, officer, director, investor, lender or in any other capacity, own,
manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in, any business or enterprise in the Company’s Field of Interest anywhere in
the world, except that nothing contained herein shall preclude you from
purchasing stock in any such business or enterprise if such stock is publicly
traded, and provided that your holdings do not exceed one percent (1%) percent
of the issued and outstanding capital stock of such business or enterprise; or







--------------------------------------------------------------------------------

 



(ii)        Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate any actual or prospective clients, customers, accounts or
business partners of the Company which were contacted, solicited or served by
the Company during your employment with the Company; or

(iii)       Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between the Company and any vendor or supplier to the Company.

(c)        Non-Solicitation.  During the period in which you perform services
for or at the request of the Company and for a period of eighteen (18) months
following the termination of your performance of services for or at the request
of the Company for any reason or for no reason you will not, without the prior
written consent of the Company:

(i)         Either individually or on behalf of or through any third party,
directly or indirectly, (A) solicit, entice or persuade or attempt to solicit,
entice or persuade any other employees of or consultants to the Company to leave
the services of the Company for any reason, or (B) employ or engage, cause to be
employed or engaged, or solicit the employment or engagement of any employee of
or consultant to the Company while any such person is providing services to the
Company or within six months after any such person ceases providing services to
the Company; or

(ii)        Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between any other employees of or consultants to the Company and the
Company.

(d)        Reasonableness of Restrictions.  You further recognize and
acknowledge that (i) the types of employment which are prohibited by this
Section 1 are narrow and reasonable in relation to the skills which represent
your principal salable asset both to the Company and to your other prospective
employers and (ii) the specific but broad geographical scope of the provisions
of this Section 1 is reasonable, legitimate and fair to you in light of the
Company’s need to market its services and sell its products in a large
geographic area in order to have a sufficient customer base to make the
Company’s business profitable and in light of the limited restrictions on the
type of employment prohibited herein compared to the types of employment for
which you are qualified to earn your livelihood.

(e)        Survival of Acknowledgements and Agreements; Extension.  Your
acknowledgements and agreements set forth in this Section 1 will survive the
termination of your provision of services to the Company for any reason or for
no reason.  If you violate







--------------------------------------------------------------------------------

 



any of the provisions set forth in this Section 1, you shall continue to be
bound by the restrictions set forth in this Section 1 until a period of one (1)
year has expired, in the case of a violation of Section 1(b), or a period of
eighteen (18) months, in the case of a violation of Section 1(c), has expired
without any violation of such provisions.

2.         Protected Information.  You will at all times, both during the period
while you are performing services for the Company and after the termination of
your provision of services to the Company for any reason or for no reason, and
except as permitted by Section 5 below, maintain in confidence, and without the
prior written consent of the Company, you will not use, except in the course of
performance of your duties for the Company or by court order, disclose or give
to others, any Confidential Information.  In the event you are questioned by
anyone not employed by the Company or by an employee of or a consultant to the
Company not authorized to receive Confidential Information, in regard to any
Confidential Information, or concerning any fact or circumstance relating
thereto, you will promptly notify the Company, except as permitted by Section 5
below.  Upon the termination of your provision of services to the Company for
any reason or for no reason, or if the Company otherwise requests, (i) you will
return to the Company all tangible Confidential Information and copies thereof
(regardless how such Confidential Information or copies are maintained) and (ii)
you will deliver to the Company any property of the Company which may be in your
possession, including products, materials, memoranda, notes, records, reports,
or other documents or photocopies of the same.  The terms of this Section 2  are
in addition to, and not in lieu of, any statutory or other contractual
obligation that you may have relating to the protection of the Company’s
Confidential Information.  The terms of this Section 2  will survive
indefinitely any termination of your provision of services to the Company for
any reason or for no reason.

3.         Ownership of Ideas, Copyrights and Patents.

(a)        Property of the Company.  All ideas, discoveries, creations,
manuscripts and properties, innovations, improvements, enhancements, processes,
know-how, inventions, designs, developments, apparatus, techniques, methods,
laboratory notebooks, software, works of authorship and formulae which may be
used in the business of the Company, whether patentable, copyrightable or not,
which you may conceive, reduce to practice or develop during the period while
you are performing services for the Company and for one (1) year thereafter,
alone or in conjunction with another or others, whether during or out of regular
business hours, whether or not on the Company’s premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company or
otherwise (all of which are collectively referred to herein as “Inventions”),
will be the sole and exclusive property of the Company.  You agree not to
publish any of the Inventions without the prior written consent of the Company
or its designee. Without limiting the foregoing, you also acknowledge that all
original works of authorship which are made by you (solely or jointly with
others) within the scope of your employment or which relate to the business of
the Company or a Company affiliate and which are protectable by copyright are
“works made for hire” pursuant to the United States Copyright Act (17 U.S.C.
Section 101).  You hereby assign to







--------------------------------------------------------------------------------

 



the Company or its designee all of your right, title and interest in and to all
Inventions and all related patents, patent applications, copyrights and
copyright applications.  You further represent that, to the best of your
knowledge and belief, none of the Inventions will violate or infringe upon any
right, patent, copyright, trademark or right of privacy, or constitute libel or
slander against or violate any other rights, of any person, firm or corporation,
and that you will use your best efforts to prevent any such violation.

(b)        Cooperation.  At any time during or after the period during which you
are performing services for the Company, you will fully cooperate with the
Company and its attorneys and agents in the preparation and filing of all papers
and other documents as may be required to protect the Company’s rights and
interests in and to any of such Inventions, such papers and documents to
include, without limitation, any copyright applications, patent applications,
trademark applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney with respect to any such Inventions, and
such full cooperation to include, without limitation, joining in any proceeding
to obtain letters patent, copyrights, trademarks or other legal rights, in each
case, in the United States and in any and all other countries, provided that the
Company will bear the expense of such preparations and filings, and that any
copyright, patent or other legal or intellectual property rights so issued to
you personally will be assigned by you to the Company or its designee without
charge by you.  You further agree that if the Company is unable, after
reasonable effort, to secure your signature on any such papers or documents, any
executive officer of the Company shall be entitled to execute any such papers or
documents as your agent and attorney-in-fact, and you hereby irrevocably
designate and appoint each executive officer of the Company as your agent and
attorney-in-fact to execute any such papers or documents on your behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Inventions, under the conditions
described in this sentence.

(c)        Licensing and Use of Innovations.  With respect to any ideas,
discoveries, creations, manuscripts and properties, innovations, improvements,
enhancements, processes, know-how, inventions, designs, developments, apparatus,
techniques, methods, laboratory notebooks, software, works of authorship and
formulae, and works of any similar nature (from any source), which you
conceived, reduced to practice or developed prior to performing services for the
Company, but which you provide to the Company or incorporate in any Company
product or system (all of which are collectively referred to herein as
“Innovations”), you hereby grant to the Company a royalty-free, fully paid-up,
non-exclusive, perpetual and irrevocable license throughout the world to use,
modify, create derivative works from, disclose, publish, translate, reproduce,
deliver, perform, dispose of, and to authorize others so to do, all such
Innovations.  You will not include in any Innovations you deliver to the Company
or use on its behalf, without the prior written approval of the Company, any
material which is or will be patented, copyrighted or trademarked by you or
others unless you provide the Company with the written permission of the holder
of any patent, copyright or trademark owner for the Company to use such material
in a manner consistent with then-current Company policy.







--------------------------------------------------------------------------------

 



(d)        Prior Inventions.  Listed on Exhibit 3(d) to this Agreement are any
and all Innovations in which you claim or intend to claim any right, title and
interest, including, without limitation, patent, copyright or trademark
interests which, to the best of your knowledge, will be or may be delivered to
the Company in the course of your employment or incorporated into any Company
product or system.  You acknowledge that your obligation to disclose such
information is ongoing during the period that you provide services to the
Company.

4.         Disclosure to Future Employers.  You agree that you will provide, and
that the Company, in its discretion, may similarly provide, a copy of the
covenants contained in Sections 1, 2 and 3 of this Agreement to any business or
enterprise which you may directly or indirectly own, manage, operate, finance,
join, control or in which you may participate in the ownership, management,
operation, financing, or control, or with which you may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise.

5.         Scope of Disclosure Restrictions.  Nothing in this Agreement
prohibits the Employee from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings.  The
Employee is not required to notify the Company of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
the Employee obtained through a communication that was subject to the
attorney-client privilege.  Further, notwithstanding the Employee’s
confidentiality and nondisclosure obligations, the Employee is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

6.         No Conflicting Agreements.  You hereby represent and warrant that you
have no commitments or obligations inconsistent with this Agreement and you will
indemnify and hold the Company harmless against any and all losses, damages,
liabilities or expenses arising from any claim based upon circumstances alleged
to be inconsistent with such representation and warranty.

7.         Name & Likeness Rights.  You hereby authorize the Company to use,
reuse, and to grant others the right to use and reuse, your name, photograph,
likeness (including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video







--------------------------------------------------------------------------------

 



and digital or other electronic media), both during and after your employment,
for whatever purposes the Company deems necessary.

8.         General.

(a)        Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered mail, return receipt requested, postage
prepaid.  All notices, requests, consents and other communications hereunder
will be deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if sent by overnight courier, on the next business day following the
day such notice is delivered to the courier service, or (iii) if sent by
registered mail, on the fifth business day following the day such mailing is
made.

(b)        Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement will
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

(c)        Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

(d)        Waivers and Consents.  The terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

(e)        Assignment.  The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
the Company’s business or assets or any corporation with which, or into which,
the Company may be merged.  You may not assign your rights and obligations under
this Agreement without the prior written consent of the Company, and any such
attempted assignment by you without the prior written consent of the Company
will be void.

(f)         Benefit.  All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto.  Nothing







--------------------------------------------------------------------------------

 



in this Agreement will be construed to create any rights or obligations except
between the Company and you, and no person or entity other than the Company will
be regarded as a third-party beneficiary of this Agreement.

(g)        Governing Law.  This Agreement and the rights and obligations of the
parties hereunder will be construed in accordance with and governed by the laws
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

(h)        Jurisdiction, Venue and Service of Process.  Any legal action or
proceeding with respect to this Agreement will be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts.  By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts.

(i)         WAIVER OF JURY TRIAL.  ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT WILL BE RESOLVED BY A JUDGE ALONE
AND EACH OF THE COMPANY AND YOU WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.

(j)         Severability.  The parties intend this Agreement to be enforced as
written.  However, (i) if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the court making such determination will have
the power to reduce the duration and/or geographic area of such provision,
and/or to delete specific words and phrases (“blue-penciling”), and in its
reduced or blue-penciled form such provision will then be enforceable and will
be enforced.

(k)        Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

(l)         Injunctive Relief.  You hereby expressly acknowledge that any breach
or threatened breach of any of the terms and/or conditions set forth in Section
1, 2 or 3 of this Agreement will result in substantial, continuing and
irreparable injury to the Company.  Therefore, in addition to any other remedy
that may be available to the Company, the Company will be entitled to injunctive
or other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of Section 1, 2 or 3 of this
Agreement.







--------------------------------------------------------------------------------

 



(m)       No Waiver of Rights, Powers and Remedies.  No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party.  No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

(n)        Not Employment Contract. You acknowledge that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue your employment for any period of time and does not change the at-will
nature of your employment.

(o)        Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

(p)        Opportunity to Review.  You hereby acknowledge that you have had
adequate opportunity to review these terms and conditions and to reflect upon
and consider the terms and conditions of this Agreement, and that you have had
the opportunity to consult with counsel of your own choosing regarding such
terms.  You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.

[Remainder of page intentionally left blank.]

 

 





--------------------------------------------------------------------------------

 



If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

 

Very truly yours,

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Mark Iwicki

 

Name:

Mark Iwicki

 

Title:

Chairman and Chief Executive Officer

 

Accepted and Approved:

/s/ Eric Trachtenberg

 

March 29, 2018

Name: Eric Trachtenberg

 

Date

 





[NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND

ASSIGNMENT OF INVENTIONS AGREEMENT]

--------------------------------------------------------------------------------

 



EXHIBIT 3(d)

PRIOR INVENTIONS

[NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND

ASSIGNMENT OF INVENTIONS AGREEMENT]

--------------------------------------------------------------------------------